Citation Nr: 0527906	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  02-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there was clear and unmistakable error in an October 
1956 rating decision that reduced the disability rating for 
the veteran's service-connected hearing loss from 40 to 10 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1943 to September 
1943.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in July 2002 and a 
substantive appeal was received in October 2002.  This case 
was previously before the Board and was remanded in March 
2004.

In March 2004, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).  The veteran testified via 
videoconference at a Board hearing in May 2005.  At the 
hearing the veteran stated he was submitting additional 
evidence and wished to waive initial review of this evidence 
by the RO.  In September 2005, he submitted additional 
evidence to the Board including statements, audiograms and 
audiological report, most of which are already on file.  
Moreover, a determination regarding clear and unmistakable 
error (CUE) must be based on the record and the law that 
existed at the time of the prior decision.  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993); Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Accordingly, the Board finds 
that the veteran will not be prejudiced by the adjudication 
of this claim at this time without first remanding the matter 
to the RO for its review of the additional evidence.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003);  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  




FINDINGS OF FACT

1.  In an October 1956 decision, the RO reduced the veteran's 
rating percentage for his hearing loss disability from 40 to 
10 percent.

2.  Although the veteran contends that the RO erred in 
October 1956 when it reduced the rating percentage for his 
hearing loss disability from 40 to 10 percent, he has not 
established, without debate, that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different.


CONCLUSIONS OF LAW

1.  The October 1956 RO rating decision that reduced the 
veteran's rating percentage for his service-connected hearing 
loss disability from 40 to 10 percent is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2004).

2.  Clear and unmistakable error in the October 1956 rating 
decision has not been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In a May 2004 letter, as well as the October 2002 
statement of the case and the August 2004 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the May 2004 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The letter 
also advised the appellant to submit any relevant evidence in 
his possession.  The Board finds that these documents, when 
taken together, fulfilled VA's duty to notify, including the 
duty to notify the veteran to submit any pertinent evidence 
in his possession, and that any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The issue on appeal 
involves a determination of whether or not there was clear 
and unmistakable error in the October 1956 rating decision.  
As such, the Board finds that a current VA examination is not 
relevant to the inquiry on appeal and that the record as it 
stands contains adequate medical evidence to adjudicate the 
claim.  Thus, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

In determining whether the October 1956 rating decision that 
reduced the veteran's disability rating for his service-
connected hearing loss disability from 40 to 10 percent was 
clearly and unmistakably erroneous, the following three-prong 
test is used:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso fact, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Following written notification in October 1956 of the October 
1956 decision that reduced the rating percentage for the 
veteran's service-connected hearing loss disability from 40 
to 10 percent, the veteran did not appeal that decision; 
therefore, that decision became final as to the evidence then 
considered.  See 38 U.S.C.A. § 7105 (West 2002).  See also 
38 C.F.R. §§ 20.302, 20.1103 (2004).  Under the provisions of 
38 C.F.R. § 3.105(a), previous determinations that are final 
and binding will be accepted as correct in the absence of 
CUE; however, if the evidence establishes clear and 
unmistakable error, the prior decision will be reversed and 
amended.

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally attacked 
- and a CUE claim is undoubtedly a collateral attack - the 
presumption is even stronger.  See Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet App. 474, 
478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) expressly 
adopting the "manifestly changed outcome" language in 
Russell.  A disagreement with how the RO evaluated the facts 
is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The veteran and his representative assert that the RO erred 
in October 1956 when it reduced the disability percentage for 
his hearing loss disability.  The veteran appears to believe 
that this reduction was either based on his income or on his 
failure to report to an earlier VA examination.  However, 
neither of these scenarios is correct.  Instead, the record 
shows that the veteran underwent a VA examination in 
September and October 1956 which assessed his hearing loss at 
that time and the October 1956 rating decision to decrease 
his disability pay was based on the results of this 
examination.  Under the circumstances, the Board believes 
that the proper focus of the inquiry is to determine whether 
or not there is clear and unmistakable error in this October 
1956 rating decision based on the medical evidence of record 
at the time.

As such, the Board first turns to the rating criteria for 
evaluating service-connected hearing loss disabilities in 
October 1956.  The regulations in effect in October 1956 
dictated that hearing impairments would be rated by first 
ascertaining the impairment of each ear separately by using 
Table I, which indicated six areas of impairment in 
efficiency.  The impairment was determined by intersecting 
the horizontal row appropriate for percentage of 
discrimination and the vertical column appropriate to the 
speech reception decibel loss.  This would result in an 
impairment designated as A, B, C, D, E, or F.  The percentage 
evaluation was found by using Table II to intersect the 
horizontal row appropriate for the literal designation for 
the ear having better hearing and the vertical column 
appropriate to the literal designation for the ear having the 
poorer hearing.

The certified audiogram results from the September 1956 VA 
examination show no response in the right ear and percentage 
discrimination of 96 and speech reception decibel loss of 16 
in the left ear.  Using Table I, the Board finds impairment 
of A in the left ear and impairment of F in the right ear.  
Using Table II, the Board finds that this results in a 
disability rating of 10 percent for the veteran's bilateral 
hearing loss.  As such, the Board finds that the RO correctly 
applied the applicable statutory and regulatory provisions 
existing at the time of the October 1956 rating decision.  

In summary, there is no indication from the record that 
either the applicable statutory and regulatory provisions 
existing at the time were ignored or incorrectly applied and 
there is no indication that the correct facts, as they were 
then known, were not before the RO.  As such, there is no 
basis for finding that clear and unmistakable error existed 
in the October 1956 rating decision.

The Board sympathizes with the veteran's contention that his 
hearing never improved when the RO reduced his rating to 10 
percent in October 1956.  Nonetheless, the record does not 
support his claim that the RO committed clear and 
unmistakable error when it reduced his rating.  At the time 
of the July 1948 rating decision that increased the veteran's 
rating to 40 percent, the veteran's hearing was evaluated in 
terms of the number of feet at which ordinary conversation 
voice is heard.  See Schedule for Rating Disabilities, 
Diagnostic Code 6257 (1945 Edition).  In October 1956, the 
regulations required that examinations utilizing controlled 
speech reception apparatus will, whenever practicable, 
replace examinations recording impaired hearing in terms of 
number of feet at which ordinary conversation voice is heard.  
See Extension 8, Schedule for Rating Disabilities, 1945 
Edition:  Ratings for Hearing Impairments, February 27, 1952.  
Thus, the RO properly used controlled speech reception 
results from the October 1956 examination to evaluate the 
veteran's hearing impairment in October 1956 and, as laid out 
above, properly applied the results to the rating schedule in 
affect at that time.  

As to the veteran's contention regarding the inadequacy of 
the September and October 1956 examination findings, the 
veteran provided no basis in which to doubt the adequacy of 
the results.  The results appear credible and in compliance 
with the regulations thus making them adequate for rating 
purposes.  In short, the Board finds that the 1956 
examination that was the basis for the rating reduction to 10 
percent was just as full and complete as the 1948 VA 
examination that was the basis of the increased evaluation to 
40 percent.  See 38 C.F.R. § 3.172 (1956).

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
October 1956 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. At 
43-44; Russell, 3 Vet. App. 313-314.




ORDER

The appeal is denied.



	                        
____________________________________________
	ANNE M. SHAWKEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


